Citation Nr: 1214900	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-24 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a left knee disability on and after January 7, 2011, to include the propriety of the assignment of separate ratings based on limitation of motion prior to that date.  

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.

3.  Entitlement to an evaluation in excess of 10 percent for post-traumatic arthritis of left ankle with nonunion of avulsion fracture medial malleolus prior to December 2, 2010, and in excess of 30 percent since then, excluding a period of total temporary disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) from April 2006, May 2007 and January 2011 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In the April 2006 rating decision, the RO increased the evaluation of the Veteran's left knee disability from zero to 10 percent disabling, effective August 30, 2005, the date VA received his claim for increase.  The RO assigned this evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  The Veteran submitted a Notice of Disagreement as to this determination in September 2006.

In a May 2007 rating decision, the RO granted service connection for left knee traumatic arthritis with an evaluation of 10 percent, effective August 29, 2006.  The RO assigned this evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011), which provides for evaluation of arthritis due to trauma on the basis of limitation of motion.  The Veteran subsequently appealed the disability rating assigned in this decision.

In a January 2011 rating action, the RO, sua sponte, found clear and unmistakable error in the prior assignment of a separate compensable evaluation for left knee traumatic arthritis under Diagnostic Code 5010.  The RO merged the previously service connected compensable evaluation for synovitis left knee with chondromalacia patella, status-post medial meniscal repair.  The RO then assigned a single 20 percent evaluation under Diagnostic Code 5299-5260 effective January 27, 2011.  

While the RO was correct in noting that the Veteran had been incorrectly awarded separate disability ratings based on limitation of motion, which violates the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2011), the Board questions whether it was necessary to go so far as to adjudicate the issue of clear and unmistakable error in correcting that mistake given that neither the April 2006 rating decision nor the May 2007 rating decision had become final with respect to the disability ratings assigned therein for the left knee.  In this regard, the Board notes that the Veteran's appeal of those decisions remained pending at the time of the January 2011 rating decision, and the assignment of a particular diagnostic code is always a matter within the purview of a VA adjudicator.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

In any event, and as will be discussed in greater detail below, the Board agrees that the award of separate ratings based on limitation of motion in the left knee did violate the provisions of 38 C.F.R. § 4.14.  The Board further finds, however, the appeal now before the Board encompasses not only the issue of whether a higher disability rating(s) is warranted for the Veteran's left knee before or after January 7, 2011, but also the propriety of the assignment of separate ratings based on limitation of motion prior to January 7, 2011.  As the rating actions clearly stem from the original claim for an increased evaluation on appeal, the Board properly has jurisdiction thereover and may address them.

The Veteran was scheduled for a Videoconference Board hearing in January 2012, but failed to appear.  The Veteran has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an evaluation in excess of 10 percent for post-traumatic arthritis of left ankle with nonunion of avulsion fracture medial malleolus prior to December 2, 2010, and in excess of 30 percent since then, excluding a period of total temporary disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the relevant period, the Veteran's service-connected left knee disability has manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion, but not by ankylosis, recurrent subluxation or lateral instability, flexion limited to 15 degrees or less, extension limited to 20 degrees or more, by impairment of the tibia and fibula or genu recurvatum.

2.  The Veteran's lumbosacral strain has not manifested by incapacitating episodes, forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion to 120 degrees or less, abnormal gait or muscle spasm resulting in abnormal contour or ankylosis and it has not manifested by any associated neurologic abnormalities.


CONCLUSIONS OF LAW

1.  Entitlement to 20 percent evaluation for a left knee disability, but no greater, is warranted from August 30, 2005, through August 28, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2011).

2.  From August 29, 2006, entitlement to an evaluation in excess of 20 percent for a left knee disability is not established.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2011).

2.  The criteria for a rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim for an increased evaluation for a left knee disability, complete notice was sent in an October 2006 letter and the claim was readjudicated in a subsequently issued Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

With respect to the claim for an increased initial evaluation for a lumbosacral strain, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the severity of his disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

General Laws and Regulations Pertaining to Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left Knee Evaluation

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee. Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling. Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a. Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

In August 2005 the Veteran filed his claim for an increased evaluation of his service-connected left knee disability.  At this time, he complained that this knee gave him constant pain and that the knee would go out and that he was not able to walk.  

A February 2006 VA treatment note documents a complaint of considerable pain in the left knee, and other joints, which limited his activity and exercise.  The Veteran related at this time that he had lost a construction job due to increased pain that limited his ability to work.  He also complained that about 2 months prior his knee gave out at home resulting in him falling down the stairs.  

In March 2006 the Veteran was provided a VA examination to address the severity of his left knee disability.  The examiner noted the history of a left knee injury with synovitis and chondromalacia and that no surgery had been performed on the joint.  The Veteran complained of aching, tenderness, swelling and giving way with the joint.  He complained of increased symptoms with weather changes and repetitive use.  He used no assistive devices, such as an Ace bandage.  The Veteran was noted to have changed jobs and was then working a "sit-down" job due to his joint problems.  No flare-ups were described.  He was able to perform the normal activities of daily living.  

Extension of the left knee was to zero degrees and flexion was to 135 degrees.  The examiner noted that the Veteran complained that repetitive use caused increased aches, pains, soreness, tenderness and fatigability, but that no other change was noted on examination and that any other range of motion change would thus be speculative.  The knee was stable to medial and lateral and anterior and posterior testing.  Synovitis/chondromalacia patella, left knee was assessed.   

Of record is an April 2006 VA orthopedic consultation note.  At this time, the Veteran complained of occasional shooting pain in the left knee that caused the knee to give out and resulted in the Veteran dropping to the floor.  The Veteran described feeling a popping sensation inside the knee, as well as a dull pressure.  He denied catching, locking and swelling.  

Examination of the left knee showed no effusion or increased warmth.  There was no pain in the joint lines to palpation.  There was no varus, valgus, anterior or posterior instability.  Extension was to zero degrees.  Flexion was to 120 degrees.  There was pain with McMurray's, but no palpable click.  There was no pain with patellar grind and the patella tracked normally.  In regards to the left knee, it was noted that the Veteran's symptoms and physical examination findings were not in correlation to his plain films.  It was thought that the Veteran may have a meniscal injury.  

A June 1, 2006, VA MRI report is of record.  The report notes the first clinical assessment of a radial tear of the posterior horn of the medial meniscus.
A June 30, 2006, VA orthopedic outpatient note documents a chief complaint of left knee pain in relation to the June 2006, clinic visit at which an MRI was apparently obtained.  The MRI was noted to reveal a radial tear of the posterior horn of the medial meniscus.  At this time, the Veteran complained of baseline pain at a level of 3/10 on ambulation and with certain positions described pain at a level of 7/10.  He also complained of giving way due to pain and some clicking of the knee, but denied popping or catching.  Examination showed no effusion, increased warmth or joint line pain to palpation.  There was no varus/valgus/anterior/posterior instability.  Extension was to zero degrees.  Flexion was to 120 degrees.  There was pain with McMurray's, but no palpable click.   The patella tracked normally.  

A July 2006 VA orthopedic note pertaining to the left knee, documents continued complaints of pain with ambulation and giving way.  The Veteran then presented for a follow up regarding proposed arthroscopy of this knee in light of the meniscal tear.  On examination, extension was full to zero degrees.  Flexion was to approximately 110 degrees.  No effusion was noted and there was minimal joint line tenderness in the medial side.  He had no positive anterior or posterior joint test or Lachman's test.  Testing was negative to varus and valgus instability.  The patella appeared to track normally and there was no crepitation with range of motion.  

In his September 2006 Notice of Disagreement, the Veteran related that he had had surgery on his left knee on August 29, 2006, at a VA facility.  He therefore requested a 100 percent temporary total evaluation.   In a May 2007 rating action the RO assigned a temporary total evaluation from August 29, 2006, to October 1, 2006, at which time a 10 percent evaluation was assigned.  38 C.F.R. § 4.30.  A review of the operative report notes that the Veteran was assessed pre and post-operatively has having a medial meniscus tear.  

In early September 2006 the Veteran presented for a follow up.  At this time, he was doing well and complained of soreness in the left knee.  He was then using a walker to help with walking.  Physical examination showed a well-healed incision over the left knee.  There was no erythema or warmth.  Range of motion was from 5 to 100 degrees, with some pain on motion.  Status-post left knee arthroscopy with medial mensicectomy was assessed.  It was recommended by the physician that the Veteran work on range of motion to try and avoid having his left knee stiffen up.  He was provided a cane to help with walking and was advised to remain as weight-bearing as possible.

In early November 2006 the Veteran was again seen by VA for status-post left knee arthroscopy.  At this time, the Veteran reported that he had been doing relatively okay; however, he complained of pain along the superior aspect of his patella and superior and just inferior to the patella when walking.  He noted minimal swelling in his incision, which had not caused him any problems.  

Examination of the left lower extremity showed no effusion about the knee, although there was significant decrease in muscular size and tone in the left quadriceps.  He was able to extend the knee fully to zero degrees.  Flexion was to approximately 115 degrees.  The knee was stable to varus, valgus, anterior and posterior stress.  There was some tenderness to palpation about the quadriceps and patellar tendon, as well as crepitus with pain on patellar compression test.  McMurray's test demonstrated some pain, but no click.  Legs were otherwise warm with brief cap refill sensation grossly intact to light touch.  The examiner assessed status-post left knee arthroscopy with early DJD.  

Notably of record is a late November 2006 VA orthopedic consultation note, albeit pertaining largely to the Veteran's low back.  The consultation note documents complaints of knee pain and that bilateral knee extension and flexion were 5/5 in motor strength.  

In March 2007 the Veteran received another VA examination.  At this time, the history of chondromalacia patella and sysnovitis of the left knee was noted, as well as the meniscal tear and related surgery in August 2006.  The Veteran related that he was out of work for approximately 7 weeks due to this surgery.  The examiner also noted the presence of post-traumatic arthritis.  The Veteran then complained of persistent knee pain that had not improved since his surgery.  He complained of pain, weakness, stiffness, welling, giving way and fatigabilty.  He notably used a cane on occasion, but this was apparently in relation to his left ankle on which he also wore a brace.  In this regard, he was able to perform his normal daily activities using a cane and brace; however, anything requiring climbing, squatting and crawling was difficult.  Extension of the knee was to zero degrees.  Flexion was to 130 degrees.  Repetitive use caused increasing symptomatology, but no change of range of motion upon examination.  The Veteran described flare-ups with repetitive standing and walking type use.  The knee was stable to medial and lateral, anterior and posterior, testing.  The examiner assessed post-op partial meniscetomy with synovitis and chondromalacia patella of the left knee.  The examiner attributed the meniscal tear to the Veteran's overall service-connected left knee disability.   

In mid-November 2007 the Veteran was seen for complaints regarding the left knee.  Since the meniscectomy, the Veteran reported that his pain never really improved and that he was then having worse mechanical symptoms.  He reported locking where he could not fully extend the knee until he manipulated the leg a little.  He also had palpable clicking deep in the joint and deep knee pain.  He also reported occasional swelling.  He was not taking any pain medications and used a cane to assist in ambulation.  

Physical examination noted that the Veteran walked with an antalgic gait and with stiff ankles.  He had moderate knee effusion.  Extension was to zero degrees.  Flexion was to about 120 degrees, compared to 130 degrees on the right.  The knee was stable on varus and valgus, as well as anterior and posterior.  He had normal sensation to deep peroneal, superficial peroneal, tibial, saphenous and sural nerve distributions.  He had 2+ pulses in the dorsalis pedis and posterior tibial arteries.   He refused to squat due to knee pain and was tender along the medial joint line and had pain with McMurray's maneuver on the right side.  The examiner noted that the operative report was reviewed and noted that the Veteran had a radial spit tear of his posterior medial meniscus that was debrided back to a stable rim and that there was no other apparent pathology.  It appeared at this time that Veteran had some impingement from the osteophytosis that could use dome debriding.  

In early January 2008, the Veteran was seen for a pre-operative visit regarding upcoming left knee surgery.  On examination, the knee exhibited minimal effusion.  The knee was stable to varus, valgus stress and also with Lachman's.  He continued to have pain with McMurray's.  The risks and benefits of surgery were discussed and possible recurrence of the tear and recurrence of mechanical symptoms was assessed.  

On January 4, 2008, the Veteran received a physical examination in regards to his surgery of the knee.  At this time, he offered similar subjective complaints regarding the knee, including pain and mechanical symptoms, including locking where he could not fully extend his knee until he manipulated the leg.  He was then walking with a cane for assistance.  

Physical examination showed that the Veteran walked with stiff ankles and an antalgic gait.  He had moderate knee effusion.  Extension was to zero degrees.  Flexion was to 120 degrees.  The knee was stable on varus and valgus, as well as anterior and posterior.  He had normal sensation to deep peroneal, superficial peroneal, tibial, saphenous and sural nerve distributions.  He refused to squat due to pain.  X-rays did not show arthritis.  Recurrent mechanical symptoms secondary to, probably, recurrence of this left posterior medial meniscus tear was assessed.  The Veteran elected to undergo left knee arthroscopy/debridement.  In a January 2009 rating action the RO assigned a temporary total evaluation from January 4, 2008, to March 1, 2008, at which time a 10 percent evaluation was assigned.  38 C.F.R. § 4.30.

Of record are medical records from Rehab Plus dated in February 2008 pertaining to physical therapy of the Veteran's left knee.  An intake document notes that the Veteran underwent left knee arthroscopic surgery with partial medial meniscectomy on January 4, 2008.  At this time, the Veteran related that the knee pain had improved since the surgery, but still complained of pain at a level of 8/10, swelling and decreased range of motion and strength.  Visual observation of the left knee showed moderate swelling.  The porthole incisions were well-healed and palpation revealed no increased temperature, perspiration or pitting edema.  Active range of motion was from zero degrees to 112 degrees.  Manual muscle test was 3/5 on extension and 3/5 on flexion.  His gait was slightly antalgic and all transfers were independent.  Subsequent notes document that the Veteran attended only 2 physical therapy sessions and was non-compliant in this regard.

An April 28, 2010, VA orthopedic note documents a history of arthroscopic knee surgery about 18 months prior, which provided temporary relief.  At this time, the Veteran continued to report clicking, aching pain-type symptoms.  He did not have any real giving way or mechanical symptoms.  Examination of the knee showed no effusion and that the Veteran had difficulty with squatting.  He had a significant amount of tenderness along the patellar tendon and also in the retropatellar fat pad.  He had a stable exam and ligament testing on varus/valgus and anterior and posterior.  No meniscal signs were then noted.  Extension was to zero degrees.  Flexion was to 140 degrees.  His quadriceps was slightly atrophied, and about 1 cm. in circumference less than the right.  Left knee osteoarthritis was assessed at this time. 

In October 2010 the Veteran was last afforded a VA examination.  At this time, the Veteran complained of continued pain in the knee, as well as clicking and locking, and related that he had been informed that a knee replacement may be a possibility in the future.  The Veteran then complained that walking five minutes at the mall or standing for 5 minutes produced pain in the left knee to a level of 7-8/10.  Sitting at rest and not weight bearing he described a level of pain of 3-4/10.  He described having extreme difficulty going up or down stairs and that he was unable to kneel or squat.  He reported flare-ups on a daily basis with a level of pain from 5-8/10.  During flare-ups the Veteran related that he would stop and rest if the pain was severe.  He notably had been using a cane since his first knee surgery, but he did not use a knee brace or any other assistive device.  

The Veteran denied any redness in the left knee, but did not excessive warmth after walking.  He reported tenderness upon palpation and stiffness in the knee most of the time, but particularly bad in the morning.  He reported weakness stating that "he ha[d] no strength."  He reported instability and that occasionally when he would take a step, that he felt like the knee was "going backwards or to the side."  

The Veteran also related at this time that his left knee pain, locking and clicking required him to use a shower chair.  He also related that it was painful to pull on his pants.  His wife did the cooking, cleaning and laundry and he had to hire someone to do any home maintenance.  The Veteran was then working as a full-time preacher.  In this capacity, he noted that his pain sometimes prevented him from visiting people or counsel individuals.  He noted that he preached from a chair.  He noted that he had quit playing basketball 22 years prior due to knee pain and that as of 4 years prior he had quit horseback riding due to his knee pain.  He was not then involved in any sporting activities.  

Physical examination noted that the Veteran was alert and appeared to be in pain.  It was noted that the Veteran had redness, swelling and tenderness of the left foot and was advised to seek treatment in the emergency room.  He had tenderness with palpation of the inferior patella, but there was no redness, warmth or effusion.  Strength below the knee was 4/5 to 5/5, secondary to pain.  Sensation to monofilament and vibration was intact.  Pedal pulses were palpable.  Patellar reflexes were 1+.  He was able to perform heel-shin, although slowly secondary to pain.  There was no gross left knee deformity or tenderness with palpation of the posterior knee.  He was not using any knee brace, but was using a straight cane for support.  

Extension was to zero degrees and extension was to 115 degrees with pain.  The Veteran did have increased pain with repetitive motion, but no increased weakness, decreased endurance, or incoordination.  He exhibited no change in degrees of range of motion following repetitive testing.  He had a negative anterior and posterior drawer.  Medial and collateral ligaments were stable with varus and valgus pressure.  McMurray's was negative.  Crepitus was noted with repetitive range of motion.  The examiner assessed left knee traumatic arthritis with synovitis and chondromalacia patella, status-post medial meniscal tear with repair and subsequent arthroscopic surgery and meniscectomy, January 4, 2008.  

As noted above, in a January 2011 rating decision the RO found clear and unmistakable error in the prior assignment of a separate compensable evaluation for left knee traumatic arthritis.  The RO merged the previously service connected compensable evaluation for synovitis left knee with chondromalacia patella, status-post medial meniscal repair.  The RO then assigned a 20 percent evaluation under Diagnostic Code 5299-5260 effective January 27, 2011.  The Board will initially address the propriety of the assignment of separate ratings based on limitation of motion prior to that date.

In the January 2011 rating action, the RO acknowledged that in effectuating separate evaluations for limitation of motion that the rule against pyramiding had been violated.  38 C.F.R. §§ 4.14.  The Veteran was erroneously assigned two 10 percent evaluations for non-compensable limitation of motion (extension) effective August 29, 2006 through January 7, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts, 5 Vet. App. at 538.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code Diagnostic Code 5299-5260, which provides for evaluation based upon limitation of extension.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that, throughout the entire applicable period since the inception of the claim on August 30, 2005, the Veteran's left knee disability is more appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Clearly, the Veteran's left knee disability has not manifested by compensable limitation of motion at any point, exclusive of those periods related to a temporary total evaluation.  Rather, the evidence clearly shows that the primary pathology related to the Veteran's left knee disability involves a meniscal injury, which is contemplated by Diagnostic Code 5258.  Accordingly, the Board finds that throughout the course of the present claim and appeal that 38 C.F.R. § 4.71a, Diagnostic Code 5258 is properly applied.  

The Board finds that under Diagnostic Code 5258 a 20 percent evaluation is warranted throughout the applicable period.  38 C.F.R. § 4.71a.  The Veteran filed his claim for an increased evaluation on August 30, 2005, and it is noted that as early as April 2006 the Veteran was suspected to have a meniscal tear in relation to his complaints of pain, locking, giving way and swelling, which have been constant since the inception of the claim.  The Veteran has had 2 separate meniscectomies with little apparent relief.  He requires a cane to assist, at least to a fair degree, with ambulation in regards to his left knee disability.  Thus, the Board concludes that the evidence has demonstrated, to at least equipoise throughout the applicable period, that the Veteran's left knee disability manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  Accordingly, a 20 percent evaluation is warranted.  Hart, supra.  

The Board has considered Diagnostic Code 5259, which provides a maximum 10 percent evaluation for symptomatic removal of semilunar cartilage, which is certainly germane to the present case in light of the Veteran's meniscectomies.  However, to apply this diagnostic code would clearly constitute pyramiding as Diagnostic Code 5258 provides for evaluation of similar symptomatology.  38 C.F.R. § 4.14.

The Veteran's knee is clearly not ankylosed as ankylosis has not been assessed and the Veteran retains a good degree of range of motion in the knee.  Accordingly, Diagnostic Code 5256 is inapplicable.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts, supra.  

Nor does the Board find that a separate evaluation is warranted under Diagnostic Code 5257.  Although a separate evaluation could be entertained under this diagnostic code, recurrent subluxation and lateral instability has not been shown.  A review of the evidence, as outlined above, does not demonstrate recurrent subluxation or lateral instability.  Indeed, upon repeated testing the knee was shown to be stable to varus and valgus stress and on Lachman's (posterior/anterior stability).  Accordingly, this diagnostic code is inapplicable.  Butts, supra.

Diagnostic Codes 5260 and 5261 could provide for an evaluation in excess of 20 percent, to the extent that application of these diagnostic codes provides therefor, exclusive of application of Diagnostic Code 5258, which would result in pyramiding under 38 C.F.R. § 4.14.  However, a review of the record, as outlined above, does not disclose limitation of flexion to 15 degrees; limitation of flexion has not remotely approximated this figure.  Moreover, with regards to limitation of extension, extension has never approximated 20 degrees.  Indeed, extension has largely remained to zero degrees, but for those periods of convalescence, not involved in the present appeal.  38 C.F.R. § 4.71a.  

Impairment of the tibia and fibula has not been demonstrated and Diagnostic Code 5262 cannot be utilized for a higher evaluation.  Likewise, neither has genu recurvatum under Diagnostic Code 5263.  Butts, supra. 

In considering the DeLuca factors, the Board accepts that the Veteran has complained of flare-ups on exertion manifested by pain; he is competent and credible in this regard.  Such complaints were considered during VA examinations.  The VA examiners indicated that it was not possible to discern additional functional limitation during a flare-up expressed in terms of degrees of motion to any degree of medical certainty.  Thus, there is only lay evidence on this point.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  However sincere in the Veteran's belief that he has a level of impairment that warrants a higher rating, the facts show that he demonstrated only slight loss flexion on range of motion.  Given this factual evidence, the Board finds that any functional impairment associated with the Veteran's functioning during a flare-up is more on par with a level of impairment associated with the currently assigned 20 percent rating.  The resulting functional impairment from the Veteran's service-connected left knee disability has been evaluated.  Given all of the above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.

In closing, the Board again notes that that during the applicable period, the Veteran's left knee disability was evaluated as 10 percent disabling from August 30, 2005, through August 28, 2006, at which point the RO erroneously assigned a separate 10 percent evaluation for limitation of motion, as outlined above.  Thus, through the Board's actions in finding that Diagnostic Code 5258 is applicable and that the present disability is more appropriately evaluated as 20 percent disabling throughout the entire period under consideration, the Veteran's 10 percent rating assigned under Diagnostic Code 5299-5260 from August 30, 2005, through August 28, 2006, is being increased to 20 percent under Diagnostic Code 5258 for that period.  However, as to the period since August 29, 2006, the Board decision does not award any increased compensation, but rather, finds that the Veteran's left knee disability is more appropriate rating as a single 20 percent rating under Diagnostic Code 5258, as opposed to the two separate 10 percent ratings assigned by the RO prior to January 2011, or the 20 percent assigned under Diagnostic Code 5299-5260 thereafter.  In short, for the reasons and bases set forth above, the Board concludes that the disability is evaluated as 20 percent disabling throughout the applicable period since August 2005 and an evaluation in excess thereof is denied.  Hart, supra. 

Low Back Evaluation

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:
A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of t he cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

By way of background, the Board notes the presence of a May 2002 VA outpatient neurology notes.  These notes document a complaint of progressive low back pain that had worsened to the point where he had missed days at work and was thinking about finding a new job.  The Veteran was then working in construction, which required him to carry 10 to 150 pounds at a time.   He complained of pain described as multivariant, the worst of which described as sharp lightning-like pain from the low back down the knees bilaterally after sitting or prolonged waking.  The Veteran also described a pins and needles sensation in the buttock and related that the pain would awaken him at night.  He reported little relief from naproxen, flexaril and Advil.  He denied an bowel or bladder incontinence.  

Examination in May 2002 noted that the Veteran was in no apparent distress and that he was alert and oriented times 3.  Language was intact.  Straight leg raise testing was negative.  It was noted that the Veteran's symptoms were consistent with mild to moderate spinal stenosis and that a recent MRI had shown increased epidural fat L4-L5 to the thecal sac causing compression thereof.  It was thought at this time that the Veteran's pain characteristics were consistent with spinal stenosis and that he had increased epidural fat that might be to blame.

A February 2006 VA treatment note documents a complaint of considerable pain in the low back, and other joints, which limited his activity and exercise.  The Veteran related at this time that he had lost a construction job due to increased pain that limited his ability to work.  X-rays of the low back taken at this time were normal.

In March 2006 the Veteran received a VA examination in regards to the spine.  The examination report notes that the claims file was reviewed by the conducting examiner and that it showed an old injury to the spine in 1987 or 1988, as well as normal X-rays and no evidence of arthritis or any disc problems.  At this time, the Veteran apparently complained of radicular pain into the left leg.  He was not using any assistive device and it was noted that he had secured new employment because he could not do his normal job.  The Veteran was then working a desk job in the mortgage industry.  

Examination of the back did not show any increased kyphosis or scoliosis, although there was some tenderness and soreness on palpation.  Flexion was to 90 degrees.  Extension was to zero degrees.  Bilateral lateral flexion was to 30 degrees.  Bilateral lateral rotation was to 30 degrees, with pain throughout motion.  Repetitive use did not cause increased aching, pain, soreness tenderness and fatigability and no flare-ups were noted.  Straight leg raising was negative.  Reflexes, strength and sensation were intact.  Muscle tone was normal and without atrophy.  He had had no incapacitating episodes.  The examiner assessed lumbosacral strain.  

A review of the Veteran's VA medical records shows that in April 2006 a MRI of the spine was ordered.  A follow-up note to the MRI, dated in June 2006, notes that the MRI showed some disc prolapse, but no foraminal or spinal canal encroachment.  He then had low back pain with straight leg raising on the right, and left flank pain on straight leg raising on the left and with twisting of the torso.  Patellar reflexes were present, but reduced.  It was noted that the MRI showed no reason for the pain and other causes were suspected.

A July 2006 VA treatment note documents a complaint that the Veteran's back went out when driving.  Physical examination showed mild tenderness of the lower lumbar-paraspinal muscles.  Straight leg raising was unremarkable.  No lower extremity weakness was appreciated.  Pinprick was intact.  Deep tendon reflexes were 2+ and symmetrical in the lower extremities.  Exacerbation of chronic low back pain was assessed.  

A July 2006 VA note documents that the Veteran complained of low back pain to the anterior left knee on and off for more than 20 years.  EMG/NCV studies of the left lower extremity were normal, however.  

In a September 2006 statement the Veteran related that his low back disability should be rated higher than 10 percent disabling.  In this regard, he referred to the recent April 2006 VA MRI.  Subsequent VA records note complaints of back pain.  

Of record is a November 2006 VA note documenting a complaint of low back pain with radiation into the buttocks.  At this time, the Veteran denied incontinence, fever, chills, night sweats, tingling and numbness, but acknowledged some weakness upon arising from a chair.  

Physical examination showed 5/5 strength in the bilateral knees and that the Veteran as able to heel/toe walk, although with some pain in the low back.  Light touch sensation was intact in the lower extremities.  Reflexes were likewise symmetrical and within normal limits.  He had no clonus.  Straight leg testing generated only low back pain, bilaterally.  Hip internal/external rotation was not painful; however, with flexion, abduction and external rotation he had significant pain in the low back.  The sacroiliac joints were tender to palpation and that is where the Veteran localized most of his pain.   

An MRI was reviewed and notably showed mild degenerative changes at L4-L5 and L5-S1.  There was minimal foraminal stenosis and absolutely no central stenosis.  A CT scan apparently showed ankylosis developing in the bilateral sacroiliac joints.  Bilateral sacroiliac degenerative changes and early ankylosis were assessed.  

In April 2011 the Veteran was afforded another VA examination of the spine, based upon a full review of the claims file.  At the time of the examination, the Veteran complained of pain throughout the years, with some relief from injections.  He described the pain as sharp and sometimes achy in the center of the back, as well as to the left side, with radiation into the left buttock and the left posterior thigh.  He related that he could only stand for about 10 minutes and then had to change positions or sit down secondary to pain.  He also related that he could only sit for about 30 minutes.  The Veteran did not describe flares, but related having more pain with exertion, alleviated with rest.  He used a shower chair, reportedly secondary thereto, but otherwise, his activities of daily living were unhampered.  He was then working full-time as a preacher.  The examiner noted that the Veteran used a cane to assist in ambulation, but that this was due to a left ankle/foot condition.  

On physical examination, extension was from zero to 30 degrees.  Flexion was to 90 degrees.  Left lateral flexion was from zero to 30 degrees.  Right lateral flexion was from zero to 30 degrees.  Left lateral rotation was from zero to 30 degrees.  Right lateral rotation was from zero to 30 degrees.  The Veteran had pain throughout motion, but was able to perform the exercises.  There was no decrease in range of motion, increase in fatigue, loss of coordination, or increase in pain with repetitive motion, times 3.  The Veteran had 5/5 strength in the lower extremities, but for the tib ant and gastroc soleus complex on the left foot, which was not tested due to the left foot/ankle condition.  In this regard, the examiner noted that the Veteran had sensations intact to pinprick in the L1 through S1 distributions, with the exception of L1, which was secondary to left foot surgery and not the spine.  He had 2+ patellar reflexes bilaterally.  1+ Achilles tendon on the right.  The left was not tested due to the foot condition.   He had no clonus or down going toes on the right.  

The examiner noted that X-rays showed some minimal degenerative disc disease at the L5-S1 junction consistent with aging.  The examiner also noted that a MRI showed some abnormal fat in the anterior portion of the spinal canal, but not within the thecal sac at L5-S1 disc space and then coming down into the S1 and S2 of the sacrum.  There was no significant stenosis and all neural foramina were patent.  There were no significantly bulging discs seen.  The examiner assessed minimal L5-S1 degenerative disc disease and found no evidence of radiculopathy objectively. 

Initially, the Board points out that the formula for evaluation of intervertebral disc syndrome based on incapacitating episodes is inapplicable in the present case.  At no time has the Veteran been prescribed bed rest by a physician, as required by regulation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Under the general rating formula, a 20 percent evaluation is not warranted because forward flexion of the lumbar spine is greater than 60 degrees.  VA examinations have shown flexion well in excess of 60 degrees, particularly to 90 degrees.  Moreover, the combined range of motion has always well exceeded 120 degrees. There is no evidence of abnormal gait attributable to his low back disability.  The Veteran's abnormal gait results from his knee and ankle conditions.  No abnormal spinal contour has been shown.  Moreover, any higher evaluation is not warranted because flexion of the lumbar spine is greater than 30 degrees and there is no evidence of ankylosis.  Furthermore, repeated examination has shown no associated neurologic abnormalities for which consideration of other diagnostic codes including Diagnostic Code 8520 would be warranted.  As shown above, although the Veteran apparently has a neurologic deficit in the left foot, this is related to his foot/ankle disability.  This has been true throughout the course of this appeal.  Hart, supra.  For these reasons the claim must be denied.

In reaching this decision, the Board has certainly considered the November 2006 isolated impression of "early ankylosis" and that on its face, this fact would lead one to conclude that the assignment of either a 50 percent or 100 percent evaluation should be considered.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). Clearly, the Veteran's low back disability has not manifested to the point of immobilization, despite the "early ankylosis" assessed in November 2006, as shown by the fact the Veteran has retained full range of motion in his lumbar spine.  Moreover, the diagnostic codes clearly contemplate ankylosis of either the entire thoracolumbar spine or the entire spine, not just the sacroiliac joint.  Butts, supra.  Accordingly, an evaluation in excess of 20 percent for either favorable or unfavorable ankylosis is not warranted.  38 C.F.R. § 4.71a Diagnostic Code 5287 (2002).

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee and low back disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment over and above that which is contemplated in the assigned non-compensable ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

From August 30, 2005, though August 28, 2006, entitlement to an evaluation of 20 percent, but no greater, for a left knee disability, is granted, subject to the laws and awards governing the award of monetary benefits.  

From August 29, 2006, entitlement to an evaluation in excess of a single 20 percent for left knee disability, is denied.

Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain is denied.


REMAND

In the April 2006 rating decision referenced above, the RO also continued a 10 percent evaluation for post-traumatic arthritis of the left ankle with nonunion of avulsion fracture medial malleolus.  The Veteran disagreed with this determination and in January 2007 the RO issued a Statement of the Case (SOC) on this issue and continued a 10 percent evaluation.   

In June 2010 the Veteran requested a temporary total disability evaluation under 38 C.F.R. § 4.30 as he had recently had surgery on the ankle.  In a September 2010 rating decision the RO effectuated the grant of a temporary total disability evaluation effective May 26, 2010, through June 30, 2010, and effectuated a 20 percent from July 1, 2010.   

In an October 2010 statement the Veteran related that he felt that his condition warranted a 30 percent evaluation.  He noted, in this regard, that his ankle was fused.  

In a January 2011 rating decision, the RO effectively revised its June 2010 rating decision to reflect an extension of the temporary total evaluation to November 30, 2010.  The RO also granted a 30 percent evaluation from December 1, 2010.  In the January 2011 rating decision, the RO concluded that the full benefit sought on appeal had been granted in light of the Veteran's October 2010 reference to desiring a 30 percent evaluation, and closed the appeal.  In a June 2011 rating decision, the RO denied the Veteran an evaluation in excess of 30 percent for this disability pursuant to a perceived claim for increase.  

With respect to this claim, the Board does not find that the Veteran's communication can be interpreted to indicate satisfaction with the award of the 30 percent disability evaluation effective December 1, 2010.  Because the RO did not grant 30 percent back to the date the Veteran filed his claim, the Board cannot conclude that the full benefit sought on appeal was granted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board recognizes that the June 2011 rating decision effectively evaluated the same issue as would have been addressed in a Supplemental Statement of the Case (SSOC), and on the evidence of record.  However, because the Veteran could be potentially awarded a higher evaluation with an earlier effective date, a rating decision is an improper method of addressing this appeal issue.  See Sutton v. Nicholson, 20 Vet. App. 419, 424 (2006) (noting that an SSOC "is an appropriate vehicle for announcing a decision on an issue previously addressed, such as [a] rating decision").  Accordingly, the claim must be remanded for the issuance of a SSOC.  See 38 C.F.R. § 19.31 (2011) (a Supplemental Statement of the Case will be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case has been issued).

Accordingly, the case is REMANDED for the following action:

Review the record and readjudicate the Veteran's claim for entitlement to an evaluation in excess of 10 percent for post-traumatic arthritis of left ankle with nonunion of avulsion fracture medial malleolus prior to December 2, 2010, and in excess of 30 percent since then, excluding a period of total temporary disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


